— In an action to foreclose a third mortgage, plaintiff appeals, as limited by his notice of appeal and his brief, from so much of an order of the Supreme Court, Westchester County (Marbach, J.), entered December 18, 1980, as granted that branch of the defendants’ motion which sought enforcement of a stipulation of settlement, and failed to grant that branch of plaintiff’s cross motion which sought dismissal of defendants’ defenses and counterclaims, or in the alternative severance of the counterclaims from the action. Appeal dismissed, with costs. The issues raised on appeal from the order entered December 18, 1980 were rendered moot by an order entered November 25, 1981, which granted defendants’ renewed motion for an interlocutory judgment and the plaintiff’s cross motion to discontinue the action. In any event, final judgment having been entered on January 5,1982, plaintiff no longer has the right to prosecute an appeal from a nonfinal order (Matter of Aho, 39 NY2d 241, 248). Gibbons, J. P., O’Connor, Weinstein and Boyers, JJ., concur.